From:                             Mike Walker < mike@quintessamarketing.com >
Sent:                             Wednesday, February 3,2021 12:17 PM
lo:                               JillWellskopf
Cc:                               Leo Mingee; Lauren McNeil
Subject:                          Re: Hupy Campaign



Thank you for the call today Jill. We are excited to see this relationship continue. I will send you a new contract
with the 20%o lerms for commercial leads today. I have confirmed the campaign is still on and we have the
capability to provide 100+ leads with the proper funding.

Please let me know   if funding is going   to be with the same credit card and        if it is okay to run it now,

I will also get Herter and Canavan set up today in the portal.



Thank you!

Mike Walker
Quintessa Marketing


On Wed, Feb 3, 2021 at 11:40     AM Jill Wellskopf <JWellskopf@)hupv.com> wrote:

 Thank you both for your time today!




 We are going to move ahead with Lauren's offer to cap 20o/o of our budget on commercial - $4500/case and the
 remainder of our budget to be applied to MVA at $1600/case.

 Just to reiterate - we do   not take any WC cases      -   and   will   reach out to some potential firms for you




 We would like to put forth a budget of $100K      -   to be used between WI, IL and Iowa.




 Can we also set up dashboards for:




           LHerter@hupv.com

           JCanavan@hupv.com                                                                                E)(HIBII


                                                              1                                     E
                                                                                                           A
              Case 2:21-cv-00577-JPS Filed 06/30/21 Page 1 of 1 Document 15-1
